DETAILED ACTION
The present application is related to international application no. PCT/US20/54725.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the method claims in the reply filed on June 6, 2022 is acknowledged.  Applicant has amended the composition claims to recite a method of fracturing.

Response to Amendment
Applicant’s amendments, filed June 6, 2022, have been fully considered.
Claim 18 is canceled.  Claim 21 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the carbonic acid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2008/0234147).
Claim 1. Li discloses A method of fracturing a subterranean formation penetrated by a well comprising the steps of pumping a fluid into a well under pressure and creating or enlarging a fracture in the formation (Abstract; [0051]), the fluid comprising: 
(a) underivatized guar or a guar gum derivative selected from the group consisting of carboxyalkyl guars, hydroxyalkylated guars, modified hydroxyalkylated guars and mixtures thereof ([0032]; [0035]); 
(b) a crosslinking agent ([0032]; [0034]); 
(c) carbon dioxide as foaming gas ([0050]); and 
(d) urea ([0035]; [0037]). 
Claim 2. Li discloses The method of claim 1, wherein the foaming gas further comprises nitrogen ([0050]).  
Claim 5. Li discloses The method of claim 1, wherein the guar gum derivative is selected from the group consisting of carboxyalkyl guars, hydroxyalkylated guars and modified hydroxylated guars and mixtures thereof ([0032]).  
Claim 6. Li discloses The method of claim 5, wherein the guar gum derivative is carboxymethyl guar ([0032]).  
Claim 7. Li discloses The method of claim 5, wherein the guar gum derivative is hydroxypropyl guar, hydroxyethyl guar, hydroxybutyl guar or a mixture thereof ([0032]).  
Claim 8. Li discloses The method of claim 5, wherein the guar gum derivative is a carboxyhydroxyalkylated guar ([0032]).
Claim 9. Li discloses The method of claim 8, wherein the carboxyhydroxyalkylated guar is carboxymethyl hydroxypropyl guar ([0032]).  
Claim 16. Li discloses The method of claim 1, wherein the pH of the fluid is below 6.0 ([0036]).  
Claim 17. Li discloses The method of claim 16, wherein the pH of the fluid is from about 3.0 to about 4.8 ([0036]).  
Claim 19. Li discloses A method of fracturing a subterranean formation penetrated by a well (Abstract; [0051]) comprising the steps of: 
(a) forming a fluid comprising (i) underivatized guar or a guar gum derivative selected from the group consisting of carboxyalkyl guars, hydroxyalkylated guars, modified hydroxyalkylated guars and mixtures thereof ([0032]; [0035]); (ii) a crosslinking agent ([0032]; [0034]); (iii) carbon dioxide as foaming gas ([0050]); and (iv) urea ([0035]; [0037]); and
(b) creating or enlarging a fracture in the subterranean formation by pumping the fluid of step (a) down the well under pressure ([0051]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0234147) in view of Gomaa et al. (US 2016/0177693).
Claim 3. Li discloses The method of claim 1.  Li does not expressly disclose further comprising a non-gaseous foaming agent.  However, Gomaa teaches a treatment fluid comprising: guar ([0026] – [0030]); a crosslinking agent ([0070]); a foaming agent, such as carbon dioxide or nitrogen ([0068]); and urea ([0049] – [0051]).  Gomaa further teaches that the fluid can be further foamed by inclusion of a non-gaseous foaming agent ([0068]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fluid in Li with a non-gaseous foaming agent, as taught by Gomaa, in order to aid in fracturing low pressure or water sensitive formations ([0068]).
Claim 4. Li in view of Gomaa teach The method of claim 3.  Gomaa further teaches wherein the non-gaseous foaming agent is selected from the group consisting of sulfate ethers, alkyl ether sulfates, ethoxylated ether sulfates, ammonium ether sulfates, phosphate esters, alkyl ether phosphates, ethoxylated alcohol phosphate esters, alkyl sulfates, alpha olefin sulfonates, alkyl quaternary ammonium salts, alkyl benzyl quaternary ammonium salts, alkyl amido amine quaternary ammonium salts and mixtures thereof ([0068]).  

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0234147) in view of Kippie et al. (US 2006/0116296).
Claim 10. Li discloses The method of claim 1.  Li discloses utilizing salts to enhance clay stability by preventing the migration or swelling of clay particles ([0043]), but Li does not disclose further comprising a bifunctional organic compound containing at least one hydroxyl group and at least one quaternary ammonium group.  However, Kippie teaches an additive for a treatment fluid, such as a fracturing fluid, wherein the additive comprises choline salt (a 2-hydroxyethyl trimethylammonium salt) that reduces reactive shale and/or clay swelling during downhole operations ([0011]; [0015]; [0018]; [0146] – [0151]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the clay stabilizing salt in Li with choline salt, as taught by Kippie, in order to reduce a swelling tendency of reactive shale and/or clay ([0011]).
Claim 11. Li in view of Kippie teach The method of claim 10.  Kippie further teaches wherein the bifunctional organic compound is a hydroxyalkyl ammonium salt ([0018]).  
Claim 12. Li in view of Kippie teach The method of claim 11.  Kippie further teaches wherein the bifunctional organic compound is a hydroxyethyl ammonium salt, trimethyl hydroxyethyl ammonium chloride, choline chloride or a combination thereof ([0018]; [0041]).  
Claim 13. Li in view of Kippie teach The method of claim 12.  Kippie further teaches wherein the bifunctional organic compound is choline chloride ([0018]; [0041]).  
Claim 14. Li in view of Kippie teach The method of claim 11.  Regarding the limitation: wherein the hydroxyalkyl ammonium salt is bis(hydroxyethyl)dimethyl ammonium chloride, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the quaternary ammonium salt in Li as modified by Kippie with bis(hydroxyethyl)dimethyl ammonium chloride as instantly claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 15. Li in view of Kippie teach The method of claim 11.  Regarding the limitation: wherein the bifunctional organic compound is a hydroxyalkyl ammonium salt of the structure (I): 

    PNG
    media_image1.png
    100
    339
    media_image1.png
    Greyscale
23(I)
and n is from about 1 to about 3, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the quaternary ammonium salt in Li as modified by Kippie with bis(hydroxyethyl)dimethyl ammonium chloride as instantly claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0234147).
Claim 20. Li discloses The method of claim 1, further comprising, wherein during or subsequent to pumping the fluid into the well a viscous gel is formed by crosslinking the underivatized guar or guar gum derivative with the crosslinking agent ([0032]; [0034]); and … 24and wherein the formation temperature in the well is greater than or equal to 250°F ([0044]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  Li does not disclose delaying degradation of the crosslinked viscous gel in-situ by limiting transport of hydrogen protons disassociated from the carbonic acid to the crosslinked viscous gel with the urea (See rejection under 35 U.S.C. § 112(b)).  However, Li does disclose that the treating fluid may be used in high temperature environments of up to 180°C or more without significant degradation or loss of properties ([0044]).  Therefore, the Examiner interprets the disclosure in Li to render obvious the delayed degradation as instantly claimed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0234147) in view of Kippie et al. (US 2006/0116296).
Claim 21. Li discloses The method of claim 20, wherein the guar gum derivative is a modified hydroxyalkylated guar ([0032]; [0035]).  Li discloses utilizing salts to enhance clay stability by preventing the migration or swelling of clay particles ([0043]), but Li does not disclose and further wherein the fluid further comprises choline chloride.  However, Kippie teaches a choline salt additive for a fracturing fluid ([0011]; [0015]; [0018]; [0146] – [0151]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the clay stabilizing salt in Li with choline salt, as taught by Kippie, in order to reduce a swelling tendency of reactive shale and/or clay ([0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674